Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Claims 12-20 is currently pending in the instant application.  Claims 1-11 have been canceled and claims 12-20 have been added in an amendment filed on December 24, 2020. Claims 12-20 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 16/295, 476, filed on March 7, 2019 PAT 10851083 which is a CON of 16/135,975, filed on September 19, 2018 ABN which is a CON of 15/695, 958, filed on September 5, 2017 which is a CON of 14/968, 763, filed on December 14, 2015 ABN which is a CON of 14/732,332, filed on June 5, 2015 ABN which is a CON of 14/282,901, filed on May 20, 2014 PAT 9073923 which is a CON of 12/990,104, filed on October 28, 2010 PAT 8759345 which is a 371 of PCT/US2009/041902, filed on April 28, 2009 which claims benefit of US Provisional Application 61/048,531, filed on April 28, 2008. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  



III.	Rejections
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,759,345.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    593
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    712
    media_image2.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image3.png
    180
    288
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    460
    334
    media_image4.png
    Greyscale

Claim 7 of the issued patent claims a pharmaceutical composition comprising a compound selected from the list of specific compounds defined in the claim.
Claim 8 of the issued patent claims 
    PNG
    media_image5.png
    157
    372
    media_image5.png
    Greyscale

Claim 9 of the issued patent claims 

    PNG
    media_image6.png
    200
    286
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    280
    291
    media_image7.png
    Greyscale
.

Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application is drawn to a compound of formula I whereas the issued patent is drawn to a compound of formula I wherein at least one R1 is not H.
Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 1-12.  The scope of the compounds in the patented claims 1-12 and the scope of the claims 12-20 of the instant application .

Claims 12-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,851,083.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    593
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    712
    media_image2.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image8.png
    336
    379
    media_image8.png
    Greyscale



Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application is drawn to a method of use for a compound of formula I whereas the issued patent is drawn to a compound having PHD inhibitor activity of formula I which is a narrower scope.
Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 1-4.  The scope of the compounds in the patented claims 1-4 and the scope of the claims 12-20 of the instant application overlap and include patented subject matter in the instant claims.  For example, instant claim 20 lists the compound 1-(5,6-dichloro-1H-benzoimidazol-2-yl)-1H-pyrazole-4-carboxylic acid which is embraced by the narrow scope of the issued patent’s claims.  Therefore, 



IV.	Objections

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “and enantiomers, diastereomers, racemates and pharmaceutically acceptable salts thereof” and should be amended to read “or an enantiomer, a diastereomer, a racemate or a pharmaceutically acceptable salt thereof”.  Appropriate correction is required.


V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626